DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 05/10/2021 has been entered. Claims 16-28 are pending in the application.

Response to Arguments
Applicant's arguments filed 05/10/2021 have been fully considered but they are not persuasive.
With respect to applicant’s arguments concerning Ranade not showing the recited joints and baffles, and the limitation of that they extend in the same plane, applicant's arguments are against the references individually; one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Siddiqui provides the recited joints and baffles in the same plane, as discussed in the below rejections. 
In response to applicant’s arguments concerning the shapes in Ranade and the holes being located in separated stacked spacers instead of the joint in the same plane, Siddiqui provides joints and baffles in the same plane, as discussed in the below rejections, Ranade teaches holes in spacers, both in baffles (Figure 7 b, case –b- holes), and at intersections/joints (Figure 8, case with holes). The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant’s request for clarification of the term “joint”, see below annotated Figure 2 of Siddiqui.

    PNG
    media_image1.png
    241
    375
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16 - 28 are rejected under 35 U.S.C. 103 as being unpatentable over Siddiqui (Development and characterization of 3D-printed feed spacers for spiral wound membrane systems,  January 2016), in view of Ranade (Fluid dynamics of spacer filled rectangular and curvilinear channel, 2005), in view of Melin (EP 2143480).
Regarding claim 16, Siddiqui teaches feed spacers are important for the impact of biofouling on the performance of spiral wound membranes (abstract), and feed spacers are used in spiral-wound membrane modules to create inter-membrane space and enhance water mixing (page 56, col 1, paragraph 2) a spacer configured to be received in a stacked assembly between a membrane and a surface so that the surface, spacer, and membrane are stacked in a first direction, the spacer configured to be received in the stacked assembly so as to provide a volume for fluid flow between the membrane and the surface in a second direction transverse to the first direction (Figures 1 and 2) , the spacer comprising: a plurality of baffles interconnected together; a body formed at least in part by the plurality of baffles, the body having a thickness direction oriented in the first direction when the spacer is received in the stacked assembly; a plurality of apertures extending through the body in the thickness direction and permitting fluid flow there through when fluid flows through the stacked assembly in the second direction, the apertures having boundaries defined at least in part by the plurality of baffles; and a plurality of joints interconnecting at least some of the baffles of the plurality of baffles so that the plurality of joints and the at least some of the baffles extend in a same plane (see Figures 1, 2, and 4). 

    PNG
    media_image1.png
    241
    375
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    354
    527
    media_image2.png
    Greyscale

However, Siddiqui does not teach wherein one or more perforations extend, along the second direction, throughout one or more joints of the plurality of joints and permit fluid flow through the one or more perforations when fluid flows through the stacked assembly in the second direction. Siddiqui teaches 3D printing is a strategy for development of thin feed spaces with a complex geometry, and showed similar experimental hydrodynamic behavior, pressure drop, and biomass accumulation to that shown in modeling (abstract), modifying the design of feed spacers can impact the accumulation of biomass and reduce biofouling (page 56 col 1 paragraph 3), modifying the spacer geometry may (i) reduce the impact of biofouling, (ii) reduce energy requirements and , (iii) avoid early membrane replacement).
Ranade teaches spacers to create changes in flow in membrane modules and evaluates the performance of different spacer shapes on fluid dynamics useful in understanding the fluid behavior in spiral modules (abstract), the spacers used as a base are Conwed-1 spacers shown in Figures 1 and 2 where the intersection of upper and lower baffles create a net structure with diamond shaped joints – Figure 8 case with holes), and in the baffles (Figure 7b case –b- holes), and that spacer shapes and configurations have significant impact on the generated flow (3.2 paragraph 1, Figure 7(b) and Figure 8), a joint with a perforation that extends through. 
It would have been obvious to one of ordinary skill in the art to incorporate one of these shapes, including the case with holes to, according to Ranade, enjoy the benefits of increased pressure drop and higher shear rates at the walls compared to the base case (Ranade 3.2 paragraph 2), and to optimize the feed spacer structure in relation to mass transfer and hydrodynamics in the spiral wound membrane (Siddiqui page 61, 4.1, col 1).
With respect to the elected species, Siddiqui in view of Ranade discloses the spacer of claim 16, as discussed above. However the taught combination does not specifically disclose wherein the shape of the baffles is helical.
Melin discloses a flow equalization element arranged between membrane layers formed by spiral or helix shaped spacer elements (see Melin abstract), where the helical portion is used for the spacer.
One of ordinary skill in the art, before the filing date of the invention would have been motivated to incorporate the helical shape of Melin into the taught spacer for the baffle because according to Melin, these helical shaped baffles generate a boundary layer‐reducing turbulence directly on the membrane surface while minimizing fouling tendency (see Melin paragraph [0032]), and to optimize the feed spacer structure in relation to mass transfer and hydrodynamics in the spiral wound membrane (Siddiqui page 61, 4.1, col 1).
Applicant’s claims are directed to an apparatus. 
Regarding claim 17, the spacer of claim 16 is taught above. Siddiqui further discloses the spacer is configured for use in stacked assembly in which the membrane comprises a first membrane and the surface comprises a surface of a second membrane (feed spacers are used in spiral-wound membrane modules to create inter-membrane space and enhance water mixing (page 56, col 1, paragraph 2).
Regarding claim 18, the spacer of claim 16 is taught above. Siddiqui further discloses at least one of the apertures of the plurality of apertures has boundaries forming a diamond-shape, a rhombus-shape, or a square-shape (Siddiqui Figures 1 and 2).  
Regarding claim 19, the spacer of claim 16 is taught above. Siddiqui further discloses at least one of the joints of the plurality of joints is larger in the thickness direction than at least one of the baffles of the plurality of baffles (see Figure 2).  
Regarding claim 20, the spacer of claim 16 is taught above. Ranade further discloses one or more of the baffles of the plurality of baffles further comprises one or more perforation there through that permits fluid flow there through when fluid flows through the stacked assembly in the second direction (see Figure 7(b)). 
Regarding claim 21, the spacer of claim 16 is taught above. Melin discloses a flow equalization element arranged between membrane layers formed by spiral or helix shaped spacer elements (see Melin abstract), where the helical portion is used for the spacer.
One of ordinary skill in the art, before the filing date of the invention would have been motivated to incorporate the helical shape of Melin into the taught spacer because according to Melin, these helical shaped baffles generate a boundary layer‐reducing turbulence directly on the membrane surface while minimizing fouling tendency (see Melin paragraph [0032]).

Regarding claim 22, Siddiqui teaches feed spacers are used in spiral-wound membrane modules to create inter-membrane space and enhance water mixing (page 56, col 1, paragraph 2) a spacer configured to be received in a stacked assembly between a membrane and a surface so that the surface, spacer, and membrane are stacked in a first direction, the spacer configured to be received in the stacked assembly so as to provide a volume for fluid flow between the membrane and the surface in a second direction transverse to the first direction (Figures 1 and 2) , the spacer comprising: a plurality of baffles interconnected together; a body formed at least in part by the plurality of baffles, the body having a thickness direction oriented in the first direction when the spacer is received in the stacked assembly; a plurality of apertures extending through the body in the thickness direction and permitting fluid flow there through when fluid flows through the stacked assembly in the second direction, the apertures having boundaries defined at least in part by the plurality of baffles; and a plurality of joints interconnecting at least some of the baffles of the plurality of baffles so that the plurality of joints and the at least some of the baffles extend in a same plane (see Figures 1 and 2). Siddiqui teaches 3D printing is a strategy for development of thin feed spaces with a complex geometry, and showed similar experimental hydrodynamic behavior, pressure drop, and biomass accumulation to that shown in modeling (abstract), modifying the design of feed spacers can impact the accumulation of biomass and reduce biofouling (page 56 col 1 paragraph 3), modifying the spacer geometry may (i) reduce the impact of biofouling, (ii) reduce energy requirements and , (iii) avoid early membrane replacement).
Ranade teaches spacers to create changes in flow in membrane modules and evaluates the performance of different spacer shapes on fluid dynamics useful in understanding the fluid behavior in spiral modules (abstract), the spacers used as a base are Conwed-1 spacers shown in Figures 1 and 2 where the intersection of upper and lower baffles create a net structure with diamond shaped apertures, where the intersection between upper and lower baffles would act as the joint, and spacers evaluated included spacers with holes at the cross-sections (joints – Figure 8 case with holes), and in the baffles (Figure 7b case –b- holes), and that spacer shapes and configurations have significant impact on the generated flow (3.2 paragraph 1, Figure 7(b) and Figure 8), a joint with a perforation that extends through
It would have been obvious to one of ordinary skill in the art to incorporate one of these shapes, including the case with holes to, according to Ranade, enjoy the benefits of increased pressure drop and higher shear rates at the walls compared to the base case (Ranade 3.2 paragraph 2), and to optimize the feed spacer structure in relation to mass transfer and hydrodynamics in the spiral wound membrane (Siddiqui page 61, 4.1, col 1).
Siddiqui in view of Ranade discloses the spacer of claim 22 as discussed above. However the combination of Siddiqui and Ranada does not explicitly disclose one or more of the baffles of the plurality of baffles has a helical shape extending an entire span between a pair of the joints of the plurality of joints.
Melin discloses a flow equalization element arranged between membrane layers formed by spiral or helix shaped spacer elements (see Melin abstract), where the helical portion is used for the spacer.
One of ordinary skill in the art, before the filing date of the invention would have been motivated to incorporate the helical shape of Melin into taught spacer because according to Melin, these helical shaped baffles generate a boundary layer‐reducing turbulence directly on the membrane surface while minimizing fouling tendency (see Melin paragraph [0032]), and to optimize the feed spacer structure in relation to mass transfer and hydrodynamics in the spiral wound membrane (Siddiqui page 61, 4.1, col 1).
Regarding claim 23, the spacer of claim 22 is taught above, Siddiqui further discloses the spacer is configured for use in stacked assembly in which the membrane comprises a first membrane and the surface comprises a surface of a second membrane (feed spacers are used in spiral-wound membrane modules to create inter-membrane space and enhance water mixing (page 56, col 1, paragraph 2).
Regarding claim 24, the spacer of claim 22 is taught above, Ranade further discloses one or more perforation disposed within and through one or more baffle of the plurality of baffles so as to permit fluid flow through the respective baffle when fluid flows through the stacked assembly in the second direction (see Figure 7(b)).
Regarding claim 25, the spacer of claim 22 is taught above, Siddiqui further discloses at least one of the joints of the plurality of joints is larger in the thickness direction than at least one of the baffles of the plurality of baffles (see Figure 2).  
Regarding claim 26, the spacer of claim 22 is taught above, the combination above further discloses at least one of the joints of the plurality of joints further comprises a perforation there through that permits fluid flow there through when fluid flows through the stacked assembly in the second direction (Ranade 3.2 paragraph 1, Figure 7(b) and Figure 8).  
Regarding claim 27, the spacer of claim 22 is taught above, Siddiqui further discloses at least one of the apertures of the plurality of apertures has boundaries forming a square-shape, a diamond-shape, a rhombus-shape, or a circular shape (see Siddiqui Figures 1 and 2).  
Regarding claim 28, the spacer of claim 22 is taught above. However the combination of above does not explicitly disclose one or more of the baffles of the plurality of baffles has a helical shape extending an entire span between a pair of the joints of the plurality of joints.
Melin discloses a flow equalization element arranged between membrane layers formed by spiral or helix shaped spacer elements (see Melin abstract), where the helical portion is used for the spacer.
One of ordinary skill in the art, before the filing date of the invention would have been motivated to incorporate the helical shape of Melin into the taught spacer because according to Melin, these helical shaped baffles generate a boundary layer‐reducing turbulence directly on the membrane surface while minimizing fouling tendency (see Melin paragraph [0032]) and to optimize the feed spacer structure in relation to mass transfer and hydrodynamics in the spiral wound membrane (Siddiqui page 61, 4.1, col 1).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANNIE MCDERMOTT whose telephone number is (571)272-4479.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JEANNIE MCDERMOTT/Examiner, Art Unit 1777                                                                                                                                                                                                        

		/BRADLEY R SPIES/                             Primary Examiner, Art Unit 1777